83 F.3d 428
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re ONE COLUMBUS JOINT VENTURE, Debtor.ONE COLUMBUS PLAZA ASSOCIATES LIMITED PARTNERSHIP, a Texaslimited partnership, Appellant,v.COLUMBUS PLAZA ASSOCIATES, an Arizona general partnership, Appellee.
No. 94-17138.
United States Court of Appeals, Ninth Circuit.
April 18, 1996.

Before:  FERGUSON, D.W. NELSON, and FERNANDEZ, Circuit Judges.

ORDER

1
The district court did not err in denying the stay.   This appeal is dismissed as moot.